Title: To Thomas Jefferson from J. Phillipe Reibelt, 29 May 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Nouv. Orleans le 29 Mai 1806.
                        
                        Lorsque j’ai crû devoir Vous instruire de toutes les sinuositès par les quelles le Courremt de mon sort
                            m’obligoit de passer avant pendant et apres la revolution francaise—Je Vous ai—Venerable Chef des Republicains! dit que
                            le Directoire francais m’avoit dans les premiers moments de son existence envoyè au Nord de l’Europe a l’effet d’y former
                            une reunion étroite et active parmi les princip. hommes d’etat, savans, et Negocians pour la propagation des principes
                            liberaux; qu’apres avoir terminè çette Mission le Directoire m’avoit chargè de l’organisation de la Ville Imperiale et de
                            la Principautè de Spire sur la rive gauche du Rhin, sous les ordres du Comissaire general Rudler; qu’apres avoir rempli
                            çette tache j’avois acceptè du Direct. helvetique la Vocation de travailler avec lui et d’organiser ses bureaux—sous le
                            titre d’Archiviste en Chef, la première place, qu’il pouvoit constitutionellement conferer a un etranger; et qu’apres
                            avoir achevè çette operation j’avois—decidè d’emigrer aux Etats Unis—refusè la place de Directeur de la partie secrete a
                            l’armeè du Danube, que le General en Chef m’avoit offert par ordres du Directoire execut. français.
                        Mais—j’ai oubliè de Vous dire, qu’entre la Mission au Nord de l’Europe et l’organisation du pays de Spire—je fus attachè a l’Etat Major General de l’armeè de Sambre et Meuse en Qualitè d’agent pour les affaires politiques—ou je
                            jouissois—comme Vous verrez par quelques prives cijointe en Copie—de la Confiançe reciproque—j’ai oubliè de Vous dire, que j’ai refusè le poste d’agent diplomatie aupres du Cercle de
                            Franconie, que le Direct. francois m’avoit destiné en Consequence; et j’ai oubliè de Vous presenter un Exemplaire d’un
                            petit Memoire, que j’ai, apres avoir terminé ma Mission au Nord—du ecrire par ordre du Directoire, et que le Directoire a
                            fait imprimer et repandre en Allemagne.
                        Ce n’est, que pour reparer çette derniére faute, que j’ose de Vous faire çes repetitions et representations
                            de personalitès, en Vous demandant la permission de deposer a la
                            belle bibliotheque du Paradis Republicain a Monticello l’un de deux Exemplaires, qui m’en restent encore, comme homage du
                            au premier promoteur des principes liberaux de tout l’Univers.
                        Comparant çe petit Ouvrage avec mon stile actuel—Vous vous persuaderez facilement, que je l’avois d’abord
                            ecrit en Latin, que ce n’est qu’une traduction, et que la fiêvre jaune que j’ai essuyè en çe pays, m’a emportè la plus
                            grande partie de mes facultès tant intellectuelles que physiques.
                        Je n’ai—en general, par tout ou je regarde—trouvè
                            pour tout ce que j’ai fait pour la grande Cause, que du Malheur phys. et oeconomique—parce que je n’ai, quoique tres
                            reglè dans mes affaires, jamais sû Courrir ni après la fausse richesse de l’or, ni apres le faux honneur de l’Ambition.
                        J’ai—cependant—enfin rencontrè une grande satisfaction Morale, la seule, a laquelle, j’aspire depuis mon
                            depart de l’Europe—Votre bienveillance — Vous me l’avez accordè—je Vous conjure de me la Conserver
                            puisqu’elle est d’un prix infini et pour mon esprit et pour mon Coeur—je Vous jure de mon Cotè, de faire tous mes faibles
                            efforts pour me rendre digne d’un faveur aussi eminente, la plus eminente de toutes, que je n’ai jamais desiré—
                        
                            Reibelt
                            
                        
                        
                            J’ai sortis ce petit tableau Comparatif des princip. Montagnes &c. afin, qu’il puisse aller et
                                rester a la bibliotheque de Monticello.
                            Je desire ardement de pouvoir partir pour mon poste soit a Natchitoches—soit aux Florides, si elles
                                sont, comme on suppose, reunies aux Etats Unis, et que Vous vouliez me faire la Grace de m’y transferer. Une telle
                                retraite active me convient maintenant plus que jamais, car je Vois de jour en jour plus, qu’il fait extrement obsure dans la belle Louisiane—et qu’on n’aime même pas de la
                                voir plus eclaireè — NB. Je ne parle pas ici ni du Gouverneur ni de ceux qui travaillent avec lui, mais d’autres
                                subalternes. — Je ne puis cependant pas entrer en service a Natchitoches avant, que je n’aye recu les instructions du
                                Ministére de la Guerre pour la branche politique et civile de l’Agence, et avant que votre resolution, en Qualite de
                                Chef Suprême du Gouvernement federal, sur un rapport que le Gouverneur Mr. Clairborne croit devoir Vous faire, soit
                                aviseè—hereusement, qu’il n’y a dans ce pays pendant la saison chaude presque pas de besogne a faire nul part, et que
                                l’assistant poura d’autant plus aisement continuer les fonctions telles qu’il les a remplis jusqu’ici.
                            Un fonctionaire subalterne, qui se dit ami particulier de Mr. Gallatin—parle ici d’un Scïssion entre
                                Vous et celui çi—et de suites facheuses, qu’elle auroit contre votre reelection ou Contre celle de Mr. Madison;
                                puisque le parti de Mr. G. etoit bien plus fort, que le Votre, et que Mr. J. Randolph se reuniroit avec le sien a Mr.
                                G. pour faire elire un autre, p. E. Mr. Monroe —
                        
                    